Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 21-46 are pending in the current application.
2.	This application is a CON of 16/407,375 05/09/2019 ABN 16/407,375 is a CON of PCT/IB2017/001594 11/09/2017 PCT/IB2017/001594 has PRO 62/419,557 11/09/2016.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21-38, 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida 8,476,290 B2 AND Den Hollander US 3,904,632 AND Reider US 4,859,771.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  Yoshida US ‘290 teaches the resolution of the species where R1 is ethyl and Pg1 is BOC of claims 42-43 on col. 45 and 46 as Examples 23 and 24, via the reaction of racemic I-(S)/I-(R)  with (S)-(+)-camphorsulfonic acid (CSA) to give optically enriched I-(S).    The crystallization/resolution took place in methyltertbutylether or MTBE/acetonitrile.  The resolution gives 88% ee in Example 24.  Enantiomeric excess expressed mathematically is: enantiomeric excess = % of major enantiomer - % of minor enantiomer.  For the Yoshida mixture the relative amounts of each isomer are 94% (S) - 6%  (R) = 88% enantiomeric excess.  Therefore the amount of S relative to the amount of the mixture is  94%.
Den Hollander US ‘632 teaches an alternative resolving agent to camphorsulfonic acid, (-)-di-O-isopropylidene-2-keto-L-gulonic acid, also referred to as (-)-DAG, which is the resolving agent of claim 21 and 44. According to column 1, lines 25-33, “Several optically active acids have been found useful for this purpose,  among which the most universally employed in industry are camphorsulfonic acid  as well as tartaric acid.  The recovery of the resolving agents presents an economical problem since they are soluble in water and thus difficult to recover.  This necessitates the use of fresh resolving agent for each run, and precludes recycling operations.  Furthermore, the known resolving agents have limited applicability.”  To this end Yoshida developed (-)DAG and discloses various examples of amines resolved with (-)DAG. “The  amines suitable for forming salts with (-)-DAG are primary, secondary, or  tertiary amines containing at least one chiral center and wherein the amino  nitrogen atom is either substituted by, or a part of, aliphatic, heterocyclic,  or alicyclic moieties.  The aliphatic, heterocyclic, or alicyclic moieties can be further substituted by aliphatic, aromatic, heterocyclic, alicyclic,  halogen, hydroxy, trifluoromethyl, nitro, alkoxy, and the like.  The preferred  amines useful in this invention are those in which at least one optical isomer forms a crystalline compound with (-)-DAG.”  “Generally, the salts of this invention are formed by reacting (-)-DAG with the racemic amine........The reactants are mixed in about equimolar amounts and the resulting product consists of a mixture of the optically active amine salts of  (In most cases, at (-)-DAG.  One of the diastereomeric salts is crystalline and can be isolated by fractional crystallization from a suitable solvent.” [column 3 lines 1-11]. This is steps a) and b) of claim 44.  Solvents are disclosed at col. 3 lines, “Solvents which are suitable for crystallizing the diastereomers are polar organic solvents, e.g., the lower alkanols, such as methanol, ethanol, propanol  and the like; ketones, e.g., acetone; acetonitrile and the like.  In some cases  non-polar organic solvents, e.g., benzene, are suitable, however, the polar  solvents are generally used and are preferred.”  The examples use (-)-di-O-isopropylidene-2-keto-L-gulonic acid hydrate the compound of claim 22.  The ratio is typically about 1:1 as shown in the examples with a slight excess of DAG.  Example 1 is 150 mmols amine: 154 mmols of DAG, meeting the limitation of claim 23.  The solvents of claims 29-30, fall under the prior art description “acetonitrile and the like”, and include the solvents of claim 29 which are are additional polar organic solvents or “non-polar organic solvents”. Methyl-THF is a more convenient solvent than tetrahydrofuran, is higher boiling, and wet METHF is more easily recovered and made anhydrous for recycle and reuse. With respect to claim 34, the salt is typically converted back to the freebase as discussed at column 3 lines 24-45. Any excess of either isomer can be recycled.  This is also part of claim 43.  Den Hollander uses aqueous sodium hydroxide in the examples given, which is the limitation of claim 35.  “Decomposition of the residue with a base  affords the corresponding free amine which is then extracted with an organic solvent while the salt of (-)-DAG remains in aqueous solution.”  In the example ether is used as solvent (claim 39). Sodium carbonate, the limitation of claim 36 would be expected to perform equally well and is just another inorganic base. 
With respect to the aldehyde, the addition of the aldehyde is done to racemize the remaining isomer in solution that did not react with resolving agent.  This technique is known in the art and is disclosed in various places including Reider US ‘771.  Reider discusses this combined resolution/racemization technique at col. 3.  The lines 36-47 describe the “The racemization of the unwanted 3-R-isomer is then achieved by addition of a catalytic amount (3-5%) of an aromatic aldehyde, and an equilibrium of imine is established.  The acidity of the alpha proton is thus increased, allowing the chiral center to racemize at ambient temperature and basicity. 
 In the presence of 0.86-0.94 moles of CSA, the crystalline 3-S-amine CSA salt is essentially removed from the equilibrium system by virture of its insolubility, resulting in the 3-R-mine being continuously shunted through the imines to the desired 3-S-amine. This combined resolution-racemization is easily run.” The aldehyde is described as “Useful aromatic aldehydes include benzaldehyde, salicylaldehyde, 3,5-dichlorosalicylaldehyde  and p-NO2benzaldehyde, the catalytic amount of which for effecting racemization of the unwanted isomer of the selected primary amine after crystallization of the desired isomer has occurred in the resolution mixture, is generally about 3 to 5 mole %, based on the calculated amount of mixture present.” Benzaldehyde is the limitation of claim 24. “[A]mbient temperature" is "about 30" (claim 27).  The catalytic amount of aldehyde used falls within the range of claims 25-26.
B)	Ascertaining the differences between the prior art and the claims at issue.
The process of the instant case involves the use of alternative resolving agents.  The prior art uses CSA, while the instant claims use DAG and an aldehyde.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  It is routine for a process chemist to perform a resolution of racemic amines via diastereoisomeric salt formation, and optimize the conditions.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the alternative resolution taught by Den Hollander and Reider. A person of ordinary skill in the art would have been motivated to do so based on the desire to obtain a more efficient process.  According to Den Hollander the DAG “can be utilized in commercial processes for resolving a wide spectrum of amines, can be regenerated economically, and can be reused.” With regard to using the aldehyde, by having simultaneous epimerizing conditions in the reaction the resolution becomes an asymmetric transformation of the second order.  This method is very attractive, particularly when separations for industrial applications are contemplated, because it is possible to transform the racemate to the desired isomer in a nearly quantitative yield through a simple operation.
	Regarding the limitation with respect to the enantiomeric excess in claim 21, 31, 33, 41, 44-46, as discussed above, the resolution gives 88% enantiomeric excess, or ee, in Example 24.  By using the conditions of the instant claims with DAG and an aldehyde, which are simultaneous resolution and epimerizing conditions, the resolution becomes an asymmetric transformation of the second order.  A nearly quantitative enantiomeric excess, >99% ee, is expected since there is simultaneous epimerization of the unwanted isomer. This method is very attractive, particularly when separations for industrial applications are contemplated, because it is possible to transform the racemate to the desired isomer in a nearly quantitative yield through a simple operation.  
4.	Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida 8,476,290 B2 AND Den Hollander US 3,904,632 AND Reider US 4,859,771 as applied to claims 21-38, 41-46 above, and further in view of Rieck US 5,030,725.  As discussed above in Den Hollander, “Decomposition of the residue with a base affords the corresponding free amine which is then extracted with an organic solvent while the salt of (-)-DAG remains in aqueous solution.” In the examples, “The resulting suspension was extracted with ether”. Ether presents a number of problems including flammability, explosiveness, ability to form peroxides, low boiling point and would be unsuitable for large scale manufacture.  Rieck in a similar process involving the resolution of amines with DAG on a pilot plant scale, uses the solvent pair of claim 40 at column 2 lines 49ff, “According to this method, a portion of a  racemic mixture of (I) and (II) is dissolved in a polar organic solvent such as methanol, ethanol, 2-propanol, tetrahydrofuran, dimethoxyethane or acetonitrile in a concentration of about 1 to 2 molar and the solution is mixed with a 1-2 molar solution of 0.5 to 1.0 equivalents of DAG in the same solvent.  Isopropanol is the preferred solvent, and additionally, up to 50% of a non-polar diluent such as heptane may be added to enhance the crystallization.”  This polar solvent/heptane pair appears to be a good solvent pair for working with DAG based processes and MeTHF would offer several advantages over ether including the superiority of properties as discussed above including increased boiling point, greater safety.    
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625